DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1, 17 and the cancellation of claims 3, 23, 31, 32 and 35.
Election/Restrictions
Claims 1, 2, 4-16, 33 and 34 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-22 and 24-30, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/24/2015 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/12/2021, with respect to claims 1 and 17 have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-22, 24-30, 33 and 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 and claim 17 outline a semiconductor light emitting device, and method of making the device, which makes use of a substrate, active region, a doped semiconductor region in a semiconductor layer, and an oxide region formed around the doped region. The oxide region is porous, the pores extend laterally into the oxide region, and the oxide being porous gallium oxide, with the porous oxide being formed via etching the semiconductor layer to form a porous region and converting the porous region to oxide (claim 17). The prior art was found to teach using porous oxide materials to create similar current apertures in light emitting devices but failed to properly teach or suggest the porous oxide be of porous gallium oxide in device claim 1, and also failed to teach or suggest the porous oxide be of porous gallium oxide and being formed via etching to form pores and converting to oxide in method claim 17. The claims are therefore in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828